                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              HUNTINGTON DIVISION

WEI-PING ZENG,

              Plaintiff,
v.                                                      Case No.: 3:17-cv-03008

MARSHALL UNIVERSITY,
DR. JEROME A. GILBERT;
DR. JOSEPH SHAPIRO;
DR. W. ELAINE HARDMAN;
DR. DONALD A. PRIMERANO;
and DR. RICHARD EGLETON,

              Defendants.



         MEMORANDUM OPINION AND ORDER SEALING EXHIBIT

       The Court notes that Exbibit 3, marked as Plaintiff’s Exhibit Z101, attached to

Plaintiff’s Motion for Leave to File Surreply to Defendants’ Reply to the Plaintiff’s

Response to Defendants’ Motion to Strike Plaintiff’s Affidavit, (ECF No. 393-3), contains

confidential information. Due to the confidential nature of the information contained in

Exhibit 3, and the requirement that such information not be published, this Court

ORDERS the Clerk to seal Exhibit 3 attached to Plaintiff’s motion. The undersigned is

cognizant of the well-established Fourth Circuit precedent recognizing a presumption in

favor of public access to judicial records. Ashcraft v. Conoco, Inc., 218 F.3d 288 (4th Cir.

2000). As stated in Ashcraft, before sealing a document, the Court must follow a three

step process: (1) provide public notice of the request to seal; (2) consider less drastic

alternatives to sealing the document; and (3) provide specific reasons and factual findings

supporting its decision to seal the documents and for rejecting alternatives. Id. at 302. In
this case, Exhibit 3 attached to Plaintiff’s motion shall be sealed and will be designated as

sealed on the Court’s docket. The Court deems this sufficient notice to interested

members of the public. The Court has considered less drastic alternatives to sealing the

document, but in view of the confidential nature of the information, no such alternatives

are feasible at this time. Accordingly, the Court finds that sealing Exhibit 3 to the

Plaintiff’s Motion for Leave to File Surreply does not unduly prejudice the public’s right

to access court documents.

       The Clerk is instructed to provide a copy of this Order to the Plaintiff and all

counsel of record.

                                   ENTERED: January 28, 2020
